DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 7, 8, 14, and 15 are amended. Claims 1-20 filed 12/27/21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/22 has been entered.
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the ma--nner in which the invention was made.
6. 	Claims 1-20 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Holt (5,097,517) in view of Heit et al (2012/0113489) and Nickolaevich et al (2015/0378539).
	Re Claims 1, 8, 15: Holt discloses comprising: 
a computing platform comprising a processing device operatively coupled to a memory device, wherein the processing device executes computer-readable program code (see Figs. 2A, col.6, lines 15-25, Fig. 21A discloses memory and device, col.41, lines 40-45) to:
receive an image of a financial document (see col.2, lines 48-50 discloses receiving an image bearing printed matter); 
receive a threshold confidence score (see col.3, lines 5-7 discloses receiving first information or ‘Minimum Acceptable Level’);
lift financial data off of the image of the financial document using optical character recognition, wherein lifting financial data off of the image of the financial document using optical character recognition comprises capturing via optical character recognition, images of various elements of the financial document (see Fig. 2A at 331, col.27, lines 14-18 discloses acquiring intangible information from the printed matter using an optical printed matter reader);
store the financial data in a database, wherein the financial data is stored as metadata (see Fig. 2A at 336 and col.6, lines 48-51 discloses storing acquired information in a memory);
identify elements within the stored financial data, wherein the elements are markings associated with the image of the financial document that were lifted and stored as part of the financial data (see Figs. 3, 4A, 4B, col.6, lines 10-15 discloses perceive markings within printed matter, ‘CAF locator’ and ‘characters which are scanned’);
determine a confidence score for a value of a first element of the identified elements within the stored financial data, wherein the confidence score for value of the first element is based on a likelihood that the first element is a correct alphanumeric character from the image of the financial document (see col.13, lines 29-33 discloses acquiring information signifying a score, under broadest reasonable interpretation receiving an indication making score certain to human reader);
determine that the confidence score for the value of the first element is below the threshold confidence score, wherein the first element is not discernible as an alphanumeric character by the computing platform, and wherein the computing platform cannot process the first element within the stored financial data (see col.13, lines 60-63 ‘Minimum Acceptable Template Level’ and lines 62-67 ‘force output of BTSD to be a reject if…’ and col.14, lines 40-45 ‘REJECT’, col.12, lines 55-60 discloses enclave and col.33, lines 52-55 disclose unrecognized data);
 a navigation mechanism, and a user input mechanism comprising selectable icons associated with one or more possible correct elements, wherein a confidence level for each of the one or more possible correct elements is displayed along with the selectable icons associated with the one or more possible correct elements (see col.3, lines 55-58 ‘The operator hits a key on the keyboard indicating to the machine what symbol or symbols should be assigned to the image…’); 
process the financial document based on the converted financial data including the selected correct element (see col.33, lines 55-60 processing document including assigned symbol, where information enables reader to continue with its processing);
determining, via the processing device, one or more possible correct elements that have a confidence score that is below the threshold confidence score, wherein the one or more possible correct elements are one or more of the identified elements within the stored financial data (see col.35, lines 23-26 ‘operator would observe that Enclaves A, B, C, and D produced good scores on already recorded templates, aka correct elements, see col.33, lines 55-60 disclose ‘The operator hits his key indicating to the machine what symbol or symbols should be assigned to the image.’).
However, Holt fails to disclose a full view and explicitly a brightness/contrast control (although see col.33, lines 55-58 Holt discloses operator hitting key on keyboard indicating to machine what symbol(s) should be assigned to image). Meanwhile, Heit discloses:
a display comprising (1) a brightness control that, when adjusted by a user, manipulates a brightness of the first section of the user interface but does not affect a brightness of the second section of the user interface (see [0060] discloses unequal contrast or brightness, and discusses improving the quality of the image. Then in [0062], it discloses lighting and how if it’s too bright, it is bad for image quality. In [0077], it discloses how a document can be selected to be darker than the document, therefore affecting the brightness and contrast. Again in [0104], it talks about eliminating small “dark” objects. [0097] discloses overall color reduced therefore affecting brightness), and (2) a contrast control that, when adjusted by the user, manipulates a contrast of the first section of the user interface, but does not affect a contrast of the second section of the user interface (see [0111] discloses manipulating a document by considering a small window and breaking the window into an expected background, see [0096] discloses a color ‘icon’ image which preserves color contrasts between document and background while suppressing contrasts inside document, therefore controlling contrast, see [0097] discloses a color reduction operation where the overall color is reduced while the contrast is preserved, see [0103] discloses preserving color contrasts between the document while suppressing contrasts inside the document);
cause a user interface of the computing platform to display a second section comprising a full view of the image of the financial document, wherein the user interface of the computing platform (see [0051] discloses full-page size image, [0171-0174] discloses user interfaces).
From the teaching of Heit, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Holt’s user interface with Heit’s disclosure of a full view and brightness/contrast control in order “… for mobile image capture and processing of financial documents… (see Heit Abstract).”
However, Holt and Heit fail to disclose a zoomed in view and displaying a prompt. Meanwhile, Nickolaevich discloses: 
a first section comprising a zoomed-in view of the first element at the coordinates of the first element within the image of the financial document (see Fig. 5 text based document presented with potential errors, [0021] discloses pop up pane and [0032] discloses application window which may also include additional zoom window that shows enlarged portion of image);
receive the user selection of the correct element (see step 506 of Figure 5, correct error in accordance with user selected option, [0046]);
replace the first element with the correct element, wherein replacing the first element converts the financial data into a format that can be processed by the computing platform (see [0046] replacing error in document which would allow document to be correctly processed);
determine coordinates of the first element within the image of the financial document (see Fig. 5 text based document is presented (step 501) and potential errors identified and found followed by providing visual indication of each of potential errors);
cause the user interface of the computing platform to display a prompt to the user to select a correct element from the selectable icons associated with the one or more possible correct elements, wherein the correct element is an element intended by a creator of the first element (see Figures 4a, 4b, 5, step 505 user is presented with pop up pane where they can select correct element, replace Tritton with Britton).
From the teaching of Nickolaevich, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Holt’s user interface with Heit’s full view and brightness/contrast control and Nickolaevich’s disclosure of zooming and coordinates in order for “one or more potential errors in the textual content are identified… (see Nickolaevich Abstract).”
Re Claims 2, 9, 16: Holt discloses wherein the first element comprises a character of a handwritten alphanumeric amount on the image of the financial document (see Figs. 3, 4A, 4B, col.6, lines 10-15 discloses perceive markings within printed matter, ‘CAF locator’ and ‘characters which are scanned’).
Re Claims 3, 10, 17: However, Holt and Heit fail to disclose a touchscreen. Meanwhile, Nickolaevich discloses: 
wherein the user input mechanism comprises a touchscreen, and wherein the touchscreen includes the selectable icons associated with the one or more possible correct elements (see [0027, 0029] disclose touch screen device). 
From the teaching of Nickolaevich, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Holt’s user interface with Heit’s full view and brightness/contrast control and Nickolaevich’s disclosure of touch screen in order for “one or more potential errors in the textual content are identified… (see Nickolaevich Abstract).”
Re Claims 4, 11, 18: However, Holt and Heit fail to disclose the following. Meanwhile, Nickolaevich discloses wherein the processing device executes computer-readable program code to:
determine the one or more possible correct elements based on the determined coordinates of the first element within the image of the financial document and a likelihood that the determined coordinates of the first element is associated with the one or more possible correct elements determine coordinates of the first element within the image of the financial document (see Fig. 2A discloses high probability of coordinates where to focus reader’s attention). (see Fig. 5 text based document is presented (step 501) and potential errors identified and found followed by providing visual indication of each of potential errors). 
From the teaching of Nickolaevich, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Holt’s user interface with Heit’s full view and brightness/contrast control and Nickolaevich’s disclosure of zooming and coordinates in order for “one or more potential errors in the textual content are identified… (see Nickolaevich Abstract).”
Re Claims 5, 12, 20: However, Holt and Heit fail to disclose the following. Meanwhile, Nickolaevich discloses:
wherein the selectable icons associated with the one or more possible correct elements are color coded based on a likelihood that each of the one or more possible correct elements is an actual correct element (see [0017] unrecognized character in particular color, [0021] visual indicator of error particular color). 
From the teaching of Nickolaevich, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Holt’s user interface with Heit’s full view and brightness/contrast control and Nickolaevich’s disclosure of color coding in order for “one or more potential errors in the textual content are identified… (see Nickolaevich Abstract).”
Re Claims 6, 13, 19: However, Holt and Heit fail to disclose the following. Meanwhile, Nickolaevich discloses:
wherein the user input mechanism comprising selectable icons associated with one or more possible correct elements does not comprise one or more incorrect elements based on a likelihood that each of the one or more incorrect elements is not an actual correct element (see [0022-0023] discloses potential errors). 
From the teaching of Nickolaevich, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Holt’s user interface with Heit’s full view and brightness/contrast control and Nickolaevich’s disclosure of possible incorrect elements in order for “one or more potential errors in the textual content are identified… (see Nickolaevich Abstract).”
Re Claims 7, 14: However, Holt and Heit fail to disclose the following. Meanwhile, Nickolaevich discloses wherein determining the confidence score for the first element further comprises:
determining a category for the first element;
determining a resource experience and an error rate for the first element based at least in part on the category for the first element; and
matching at least one possible correct element with the category for the first element based on the resource experience and the error rate, wherein the at least one possible correct element is included in the one or more possible correct elements (see [0031] discloses matching).
From the teaching of Nickolaevich, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Holt’s user interface with Heit’s full view and brightness/contrast control and Nickolaevich’s disclosure of matching in order for “one or more potential errors in the textual content are identified… (see Nickolaevich Abstract).”
Response to Arguments
7.	Applicant's arguments filed 7/1/22 are moot in view of the new grounds of rejection with regards to determining a confidence score and determining one or more possible correct elements. However, in regards to the arguments pertaining to the following claim limitation, the Examiner respectfully disagrees. The applicant argues that Heit does not disclose: a display comprising (1) a brightness control that, when adjusted by a user, manipulates a brightness of the first section of the user interface but does not affect a brightness of the second section of the user interface and (2) a contrast control that, when adjusted by the user, manipulates a contrast of the first section of the user interface, but does not affect a contrast of the second section of the user interface. 
However, in [0060] of Heit, it discloses unequal contrast or brightness, and discusses improving the quality of the image. Then in [0062], it discloses lighting and how if it’s too bright, it is bad for image quality. In [0077], it discloses how a document can be selected to be darker than the document, therefore affecting the brightness and contrast. Again in [0104], it talks about eliminating small “dark” objects. Again in [0111], it discloses manipulating a document by considering a small window and breaking the window into an expected background. Next in [0096], it discloses a color ‘icon’ image which preserves color contrasts between document and background while suppressing contrasts inside document, therefore controlling contrast. [0097] also discusses a color reduction operation where the overall color is reduced while the contrast is preserved. Again in [0103], it discloses preserving color contrasts between the document while suppressing contrasts inside the document. Again in [0105], the high local contrast of small objects is suppressed while the other object edges are preserved. Then in [0108], it discloses maximizing the contrast between the document background and the background. Finally in [0138], it talks about converting low-contrast pixels to white. Therefore, there are many instances in Heit of controlling contrast and brightness.
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lund (Ensemble Methods for Historical Machine-Printed Document Recognition, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                  /VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/15/2022
/Fawaad Haider/
Examiner, Art Unit 3687